In an action on the case against a sheriff for neglecting to return an execution, where it is admitted that there was abundant property of the defendant within reach of the process to satisfy it, the measure of damages (the neglect being shown) is the amount of the execution and interest.
Where the judge, in his charge to the jury, states the rule of damages too favorably for the plaintiff, the judgment will not on that account be set aside on motion of the defendant, even on bill of exceptions, when the verdict is for a less sum than the plaintiff, upon the conceded facts, is entitled by law to recover.
(See 4 Sandf. R. 67; 7 N. Y. 550, S. C.)